Citation Nr: 1211079	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  05-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a temporary total rating based upon the need for convalescence after November 1, 2004.

2.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating (excluding period(s) of temporary total evaluations) for post-operative right herniorrhaphy, currently rated as 30 percent disabling.

4.  Entitlement to a compensable rating (excluding period(s) of temporary total evaluations) for status-post resection, genital branch of the genitofemoral nerve due to ilio-inguinal nerve entrapment (hereinafter, "nerve disorder").

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

6.  Entitlement to an initial compensable evaluation for erectile dysfunction.

7.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in August 2004, September 2004, and May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

By the August 2004 rating decision, the RO, in accord with 38 C.F.R. § 4.30, assigned a temporary total rating based upon the need for convalescence for the right herniorrhaphy, effective July 24, 2004, with a 30 percent rating being reinstated effective September 1, 2004.  Thereafter, by the September 2004 rating decision, the RO extended the temporary total rating, with the 30 percent rating being reinstated effective November 1, 2004.  The RO also assigned an increased rating of 20 percent for the Veteran's service-connected low back disorder, effective July 9, 2004.  Finally, by the May 2005 rating decision, the RO established service connection for the Veteran's nerve disorder, evaluated as noncompensable (zero percent disabling) effective July 9, 2004.

The record reflects that the Veteran also submitted a Notice of Disagreement (NOD) to a June 2005 rating decision which denied a rating in excess of 10 percent for service-connected hemorrhoids, as well as the claim of service connection for gastroesophageal reflux disease (GERD).  However, a timely Substantive Appeal was not received following the promulgation of a Statement of the Case (SOC) on these issues in May 2006.  Accordingly, the Board does not currently have jurisdiction to address these issues.  See 38 C.F.R. §§ 20.200, 20.302.

The Veteran provided testimony at a hearing conducted before personnel at the RO in May 2005, and before the undersigned Acting Veterans Law Judge in June 2007.  Transcripts of both hearings have been associated with the Veteran's VA claims folder.  Further, additional evidence was received at the June 2007 Board hearing accompanied by a waiver of initial consideration of this evidence by the agency of original jurisdiction in accord with § 20.1304.

The Board also observes that, in addition to the temporary total rating that is the subject of this appeal, the Veteran was assigned an additional temporary total rating based on the need for convalescence for his service-connected right herniorrhaphy effective July 19, 2006, with the 30 percent rating being reinstated September 1, 2006.  Although the Veteran has submitted additional evidence in support of this claim, to include testimony at his June 2007 hearing, the record does not reflect he has submitted a valid NOD with respect to this claim.  See 38 C.F.R. §§ 20.201, 20.304.  Therefore, the Board does not currently have jurisdiction to address this issue.

In December 2007, the Board denied the Veteran's claims of entitlement to a temporary total disability rating based upon the need for convalescence after November 1, 2004, entitlement to a rating in excess of 20 percent for lumbosacral strain, entitlement to a rating in excess of 30 percent for post-operative right herniorrhaphy, and entitlement to a compensable scheduler rating for the Veteran's service-connected nerve disorder.  The Board remanded the issue of whether the Veteran's service-connected nerve disorder should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service (the Under Secretary for Benefits) for consideration of assignment of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).

The Veteran appealed the December 2007 Board decision to the United States Court of Appeals for Veteran's Claims (Court).  In a March 2011 decision, the Court vacated the December 2007 decision and remanded the matters for further proceedings consistent with the decision.  

In addition, the RO in February 2008, granted entitlement to service connection for erectile dysfunction and assigned a noncompensable evaluation.  The RO also denied service connection for depression.  The Veteran filed a notice of disagreement with this decision in March 2008, and the RO issued a statement of the case dated in August 2009.  The Veteran submitted a substantive appeal in August 2009.  

The RO, in October 2008, in pertinent part, denied entitlement to special monthly compensation and individual unemployability.  The Veteran filed a notice of disagreement in December 2008.  In March 2011, the RO granted entitlement to special monthly compensation.  The Veteran was not issued a statement of the case with respect to his individual unemployability claim.   

After the most recent statements of the case and supplemental statements of the case relevant to the issues on appeal, the Veteran submitted evidence that was not accompanied by a waiver of RO consideration.  However, as this case must be remanded, no separate remand for initial RO consideration is required.  

In this case, the Veteran has claimed entitlement to service connection for depression.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized this issue as set forth above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, with respect to the Veteran's claim for individual unemployability, the Board notes that in October 2008, the RO, in pertinent part, denied entitlement to individual unemployability.  The Veteran filed a notice of disagreement in December 2008.  The Veteran was not issued a statement of the case with respect to his individual unemployability claim.   Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Next, with respect to the Veteran's erectile dysfunction and depression claims, the Board notes that the Veteran, in a March 2011 statement, requested a videoconference hearing before the Board at the local Regional Office.  38 C.F.R. § 20.703.  The Veteran has yet to be afforded a hearing on these issues.

Based on the foregoing, the Board concludes that these issues should be remanded, and that upon remand, the Veteran should be scheduled for a hearing before a Veteran's Law Judge at the RO.  

With respect to the remaining issues, the Court, in March 2011 vacated the Board's December 2007 decision and remanded these issues to the Board for compliance with its decision.  Specifically, the Court found that the Veteran did not dispute the Board's determination that he was not entitled to an increased rating for his nerve disorder.  Instead, the Veteran contended that the Board erred in failing to consider the provisions of 38 C.F.R. § 4.40 and 4.45 pertaining to functional loss.  In this regard, the Court found that the Board had not discussed these sections in its December 2007 decision.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court also found that the Board failed to discuss these sections in its analysis of the Veteran's claim for an increased rating for his low back disability, despite the fact that the Board acknowledged that the Veteran's low back was manifested by pain and resulting functional impairment.  The Court also found that the Board did not consider the Veteran's lay evidence or lay descriptions of the Veteran's functional loss, and considered functional loss based solely on objective medical evidence.  As such, the Court found that the Board's failure to discuss the disabling effects of the Veteran's functional loss, rendered the decision inadequate for review and necessitated a remand.  

In this regard, the Board also notes that the Court, in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  

With respect to the Veteran's temporary total disability rating claim, the Court noted that the Board denied a temporary total disability rating beyond November 1, 2004, and also remanded the issue of whether an extraschedular rating was warranted for the Veteran's service-connected nerve disorder.  The Court found that the Board did this after concluding that the evidence indicated that the Veteran was unable to work from July 20, 2004, and that the RO had failed to adjudicate the issue of extraschedular evaluation.  The Court then found that the matters of entitlement to an extraschedular disability rating and an extension of the convalescent rating were inextricably intertwined because they both involved the degree of impairment associated with the Veteran's nerve disorder.  The Court noted that, because the determination of an extraschedular evaluation may potentially impact the extension of the convalescent rating, a remand of the convalescent rating matter was appropriate.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).  

Based on the foregoing, the Board finds that these matters must be remanded, and that upon remand, the Veteran should be afforded VA examinations with respect to his claims for increased rating for service-connected right herniorrhaphy, nerve disability, and back disorder.  In this regard, the Board notes that the last VA examination in connection with these claims is dated in November 2009.   Since that time the Veteran has submitted numerous medical records related to his claims.  The Veteran should also have an opportunity to explain to the examiner the full extent of his functional impairment due to his service-connected disabilities.  The examiner should review the medical evidence cited by the Court in its March 2011 decision, as well as the records contained in the Veteran's claims file, and specifically comment on the Veteran's functional loss in light of the standards set forth above.  

The question of a temporary total disability rating is also remanded for the reasons set forth above.

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.  Here, the Board notes that the Veteran has been treated at the VA, specifically the Jackson, Tuscaloosa, and Birmingham VA Medical Centers.  Updated records from the VA should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

In addition, the Board notes that the Veteran has been awarded disability benefits from the Social Security Administration for different time periods.  The claims file does contain a disc that contains records from the Social Security Administration, but it is unclear whether all Social Security Administration disability records have been associated with the file.  

On remand therefore, the Veteran's claims file  should be carefully examined to determine whether all Social Security Administration disability records have been associated with the Veteran's claims file and, if not, request the additional records.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a statement of the case regarding the issue of entitlement to individual unemployability, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  The Veteran should be scheduled for a videoconference before a Veterans Law Judge at the RO in connection with the issues of entitlement to a higher rating for erectile dysfunction, and entitlement to service connection for an acquired psychiatric disorder.  

3.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should include treatment records from the VA, specifically the Jackson, Tuscaloosa, and Birmingham VA Medical Centers.  Updated records from the VA should be associated with the Veteran's claims file. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

4.  Carefully examine the Veteran's claims file to determine whether all Social Security Administration disability records have been associated with the Veteran's claims file.  If not request, directly from the SSA, complete copies of any additional disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

5.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected low back disability, right herniorrhaphy, and genitofemoral nerve due to ilio-nerve entrapment.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

With respect to the Veteran's back, the examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  The examiner should also indicate whether pain affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance.

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

The examiner should provide an opinion as to whether the Veteran had any prostrating attacks in the last 12 months, whether the back disability causes radiculopathy in either lower extremity and, if so, if this radiculopathy is best characterized as incomplete and mild paralysis, incomplete and moderate paralysis, incomplete and moderately severe paralysis, incomplete and severe paralysis, or complete paralysis.

With respect to the right herniorrhaphy, the examiner should render findings as to whether the Veteran's disability is (i) small, reducible, or without true hernia protrusion, (ii) not operated, but remediable, (iii) postoperative recurrent, readily reducible and well supported by truss or belt, (iv) small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, or (v) large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  

The examiner should also render findings concerning any scars.  Unretouched color photographs should be accomplished and those photographs should be included in the claims folder for further review.  Additionally, the written findings should include information about the number and location of the scar or scars and whether the scar or scars:  (1) is/are tender and painful, if superficial; (2) is/are poorly nourished with repeated ulceration, if superficial; (3) the size of the scar and whether it is "deep" (that is, associated with underlying soft tissue damage); (4) is/are superficial and "unstable" (that is, there is frequent loss of covering of skin over the scar); (5) is/are superficial and painful on examination; and, (6) has/have produced limitation of function or other disabling effects, and if so, what limitation of function or disabling effects (e.g., limitation of motion, neurological impairment, or pain with use.)

With respect to the Veteran's nerve disorder, the examiner should state whether the condition is manifested by paralysis of the ilio-inguinal nerve that is (i) mild or moderate, or (ii) severe to complete.  

In addition, in connection with the examination and report, the examiner is also asked to specifically consider and comment on (i) the medical evidence and lay evidence cited by the Court in its March 2011 Memorandum Decision (i) the provisions of 38 C.F.R. § 4.40 and 4.45 pertaining to functional loss, (ii) the criteria set out in DeLuca v. Brown, 8 Vet. App. 202 (1995), (iii) the Veteran's lay evidence or lay descriptions of his functional loss due to his disabilities, and (iv) whether and how much pain affects the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance. 

The examiner should also indicate the effect the disabilities have, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether any or all of the service-connected disabilities cause marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

6.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).
13





